Citation Nr: 0937661	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  06-11 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Whether new and material evidence to reopen the claim of 
entitlement to service connection for residuals of contusions 
to the head has been received. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran had active service from October 1954 to September 
1957.

In an October 1998 decision, the Board of Veterans' Appeals 
(Board) denied the Veteran's petition to reopen a claim for 
service connection for residuals of a contusion to the head.  

This matter comes before the Board on appeal from a July 2005 
rating decision, in which the RO, inter alia, denied on the 
merits a claim for service connection for residuals of 
contusions to the head.  The Veteran filed a notice of 
disagreement (NOD) in October 2005, and the RO issued a 
statement of the case (SOC) in March 2006.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in March 2006.  In July 2007, the RO 
continued the denial of the claim (as reflected in a 
supplemental SOC (SSOC)).

In April 2009, the Board denied a petition to reopen a claim 
for service connection for scoliosis, which was on appeal at 
that time, and remanded the petition to reopen the claim for 
service connection for residuals of contusions to the head to 
the RO (via the Appeals Management Center (AMC) in 
Washington, DC).  The AMC denied the petition (as reflected 
in an August 2009 SSOC), and returned this matter to the 
Board for further appellate consideration.  

The Board notes that, although the Veteran requested a Board 
hearing, which was scheduled for February 2008, in a letter 
from his representative, received on February 21, 2008, that 
request was withdrawn.  

As noted above, contrary to the Board's characterization of 
the claim remaining on appeal, the July 2005 rating decision 
and all subsequent adjudications except the August 2009 SSOC 
have addressed the merits of the claim for service connection 
for residuals of contusions to the head.  However, regardless 
of the RO's actions, the Board has a legal duty under 
38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question 
of whether new and material evidence has been received to 
reopen the claim for service connection.  That matter goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  Hence, the 
Board's characterization of the claim on appeal, as reflected 
on the title page.

As a final preliminary matter, the Board notes that a cover 
letter attached to the August 2009 SSOC notified the Veteran 
that he could submit additional evidence or respond within 30 
days of the date of the letter, or, August 19, 2009.  That 
period has since expired, and no additional evidence, 
pertinent to the request to reopen, has been receive. In a 
letter received on  September 15, 2009, the Veteran indicated 
that he had additional evidence and wished VA to wait the 
full 30-day period; however, a document attached to the 
response form pertains to radiation exposure, and contains 
the Veteran's notation that he has been treated for lung 
cancer.  As this evidence is not pertinent to the claim on 
appeal, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In an October 1998 decision, the Board declined to reopen 
the Veteran's claim for service connection for residuals of 
contusions to the head.  

3.  No new evidence associated with the claims file since the 
Board's October 1998 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for residuals of contusions to the head, 
or raises a reasonable possibility of substantiating the 
claim.




CONCLUSIONS OF LAW

1.  The Board's October 1998 decision that denied the 
petition to reopen the claim for service connection for 
residuals of contusions to the head is final.  38 U.S.C.A. 
§§ 7103, 7104(a) (West 2002); 38 C.F.R. § 20.1100(a) (2009).

2.  As evidence received since October 1998 is not new and 
material, the criteria for reopening the claim for service 
connection for residuals of contusions to the head are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 c) 
(as in effect for claims filed on or after August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  With respect to a request to reopen a previously 
denied claim, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, as a result of some confusion over a 
purported NOD, filed in April 2005, which did not specify the 
issue being appealed, and a subsequent claim for service 
connection for the "head" received in May 2005, a letter 
was sent to the Veteran ,in May 2005, which provided notice 
to him regarding what information and evidence was needed to 
substantiate a claim for service connection for "unspecified 
head condition," as well as what information and evidence 
must be submitted by him, and what information and evidence 
would be obtained by VA.  A July 2005 RO rating decision 
reflects the initial adjudication of the claim for service 
connection for residuals of contusions to the head after 
issuance of the May 2005 letter.

A March 2006 letter provided the Veteran with information 
pertaining to VA's assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  

In response to the Board's April 2009 remand, a June 2009 
letter was sent to the Veteran by the AMC.  In accordance 
with Kent, the June 2009 letter specifically informed the 
Veteran of the basis for the prior denial of his claim, of 
the requirement to submit new and material evidence to reopen 
the claim, and of the type of evidence that would be 
considered new and material.  

After issuance of the June 2009 letter, and opportunity for 
the Veteran to respond, the August 2009 SSOC reflects 
readjudication of the petition to reopen.  Hence, the Veteran 
is not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records and VA treatment records.  Also of record 
and considered in connection with the appeal are various 
statements submitted by the Veteran and his representative, 
on his behalf.  

The Board also finds that no additional RO action to further 
develop the record is warranted.   In this regard, the  Board 
acknowledges the request of the appellant's representative 
that the appellant be scheduled for a VA examination and 
opinion on his claimed residuals of contusions to the head.  
The Board emphasizes, however, that this appeal involves a 
petition to reopen a previously denied claim.  As such, 
unless new and material evidence is received, there is no 
duty to obtain any such medical examination and/or opinion.   
In this case, there is no medical evidence showing any 
current head disability that may be related to contusions to 
the head in service, other than an already service-connected 
scar.  As the current record does not reflect even a prima 
facie claim for service connection for the claimed 
disability, VA has no obligation to obtain any medical 
opinion commenting upon the etiology of the claimed 
disability.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 
326 F. 3d. 1381, 1384 (Fed. Cir. 2003).  See also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (per curium).

The Board also notes a May 1970 VA Form 21-4138 indicating 
that the Veteran reported that he would be applying for 
Social Security Administration (SSA) disability benefits.  
However that form indicated that the Veteran had not applied 
at that time, and there is no subsequent notification of his 
application for or receipt of SSA benefits.  Therefore, there 
is no basis for expenditure of additional adjudication 
resources to obtain any SSA records.  See 38 U.S.C.A. 
§ 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

The RO initially denied a claim for service connection for 
"contusions of the head and face" in a January 1969 rating 
decision.  In subsequent years, the Veteran made several 
attempts to reopen the claim.  The Veteran appealed an August 
1996 RO denial, and in an October 1998 decision, the Board 
declined to reopen the claim for service connection for 
residuals of contusions to the head on the basis that there 
was no evidence of any residual disability related to a head 
injury in service that was not already service connected.  

At the time of the October 1998 decision, the medical 
evidence of record consisted of service treatment records, VA 
outpatient records, and VA examinations dated in April 1969, 
March 1970, and July 1971.  The service records showed 
contusions to the head resulting from an automobile accident, 
but the examination for discharge, and subsequent VA 
examinations showed no residual disability.  

Upon receipt of notification of the Board's denial in October 
1998, the Veteran filed a Motion for Reconsideration in May 
1999, and the Motion was denied by the Board in June 1999.  
As reconsideration of the Board's October 1998 decision has 
not been ordered and no other exception to finality applies,  
that decision is final as to the evidence then of record, and 
is not subject to revision on the same factual basis.  
38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. § 20.1100(a).

However,  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

The Veteran requested to reopen the previously denied claim 
in May 2005.  Regarding petitions to reopen filed on or after 
August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence 
as evidence not previously submitted to agency decision 
makers and "material" evidence as evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the October 1998 Board decision 
includes VA treatment records from May 2003 to November 2005, 
and additional statements from the Veteran and his 
representative.

The VA treatment records are new in that they were not of 
record at the time of the October 1998 Board decision.  Those 
records contain a January 1999 CT scan.  However, they are 
not material for purposes of reopening the claim, as they do 
not address the question of whether the Veteran has current 
residuals of contusions to the head that are medically 
related to service - the central question underlying the 
claim for service connection.  

Without any competent evidence or opinion that the Veteran 
has current residuals of in service contusions to the head, 
none of the newly-received medical evidence a reasonable 
possibility of substantiating the Veteran's claim, and 
therefore, it is not material for purposes of reopening the 
claim.

The only other relevant evidence received consists of the 
statements from the Veteran's representative, on his behalf, 
and statements from the Veteran.  However, even if new, such 
lay assertions provide no basis for reopening the claim.  To 
the extent that the Veteran and his representative are 
attempting to establish the medical existence of residuals of 
contusions to the head on the basis of assertions, alone, the 
Board notes that as each are laypersons without the 
appropriate medical training or expertise, none is competent 
to provide probative (i.e., persuasive) evidence on a medical 
matter.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, where, as here, the claim turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen claim for service connection 
for residuals of contusions to the head has not been 
received.  As such, the Board's October 1998 decision remains 
final, and the appeal must be denied.  As the Veteran has not 
fulfilled the threshold burden of submitting new and material 
evidence to reopen either of the finally disallowed claim, 
the benefit-of-the-doubt doctrine is not applicable.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the 
request to reopen the claim for service connection for 
residuals of contusions to the head is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


